NUMBER 13-17-00312-CR

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


NOE SANCHEZ MOYA,                                                           Appellant,

                                           v.

THE STATE OF TEXAS,                                                          Appellee.


                    On appeal from the 93rd District Court
                         of Hidalgo County, Texas.



                         MEMORANDUM OPINION
  Before Chief Justice Valdez and Justices Contreras and Benavides
             Memorandum Opinion by Justice Contreras

      Appellant Noe Sanchez Moya attempts to appeal his conviction for criminal

mischief. See TEX. PENAL CODE ANN. § 28.03 (West, Westlaw through 2017 1st C.S.).

The trial court has certified that this “is a plea-bargain case, and the defendant has NO

right of appeal.” See TEX. R. APP. P. 25.2(a)(2).
       This Court notified appellant’s counsel of the trial court’s certification and ordered

counsel to: (1) review the record; (2) determine whether appellant has a right to appeal;

and (3) forward to this Court, by letter, counsel’s findings as to whether appellant has a

right to appeal, or, alternatively, advise this Court as to the existence of any amended

certification.   Appellant’s counsel failed to respond to this Court’s directive, and we

abated this matter to the trial court to determine why counsel failed to comply with this

Court's order. We further requested the trial court, if it determined that counsel is unable

to represent appellant in this matter, to conduct a hearing to determine whether appellant

desires to prosecute the appeal, whether appellant is indigent, and whether appellant is

entitled to appointed counsel.

       Upon abatement, the trial court allowed appellant’s counsel to withdraw and

appointed new counsel for appellant. The trial court’s findings and conclusions stated,

in part, that “[a]lthough this court continues to believe that Defendant Moya does not have

a right to appeal this case, it recognizes the need to consider the issues of whether

Defendant Moya wants to pursue this appeal, is indigent, and is entitled to appointed

counsel.”

       On November 21, 2017, newly appointed counsel for appellant filed a response to

this Court’s order regarding appellant’s right to appeal. Counsel’s response states that

after reviewing pertinent case law, as well as the record, he has not identified a basis for

this appeal to go forward, “other than one unclear issue: restitution.” According to

counsel’s response:

        Restitution may not be appealed in a negotiated plea bargain case where
        the judgment indicates that the court is to determine the restitution amount.
        Restitution was set on May 18, 2017 by the trial court at $10,000.00.
        However, although the restitution amount was contained in the judgment
        on this date, a separate restitution hearing was held, wherein the previous
        restitution amount was affirmed. Appellant could hold a colorable appeal
        to the restitution order, to the extent that trial court’s judgment is seen as
        modified or vacated by virtue of the subsequent restitution hearing.

The pleading filed by appellant’s newly appointed counsel asks that we consider

appellant’s response as to whether appellant has a right to appeal.

       Here, the trial court’s certification of the right to appeal shows that appellant lacks

a right to appeal, and appellant’s counsel acknowledges that the certification does not

“appear to have any defects.” According to the trial court’s judgment of conviction and

order of community supervision, the trial court ordered appellant to pay restitution in the

amount of $10,000 and appellant entered a plea bargain with the State. Accordingly,

appellant’s notice of appeal does not fall within the narrow grounds available for appeal.

See TEX. R. APP. P. 25.2(a)(2); see also Mathison v. State, No. 08-10-00098-CR, 2012
WL 248002, at *1 (Tex. App.—El Paso Jan. 25, 2012, no pet.) (mem. op., not designated

for publication) (allowing the appeal of a restitution order where the trial court’s

certification allowed such an appeal, but stating that the court “express[es] no opinion as

to whether a plea-bargaining defendant may ordinarily appeal a restitution order”);

Stretcher v. State, No. 06–08–00233–CR, 2009 WL 3672882, at *3 (Tex. App.—

Texarkana Nov.6, 2009, no pet.) (mem. op., not designated for publication) (rejecting the

claimed right to appeal regarding restitution where the trial court’s certification stated that

there was no right to appeal based on a plea bargain); Schulz v. State, Nos. 05-12-00287-

CR & 05-12-00288-CR, 2012 WL 4097195, at *1 (Tex. App.—Dallas Sept. 19, 2012, no

pet.) (mem. op., not designated for publication).



                                              3
       The Texas Rules of Appellate Procedure provide that an appeal must be dismissed

if the trial court’s certification does not show that the defendant has the right of appeal.

TEX. R. APP. P. 25.2(d); see id. R. 37.1, 44.3, 44.4.         Accordingly, this appeal is

DISMISSED.

                                                        DORI CONTRERAS
                                                        JUSTICE

Do not publish.
See TEX. R. APP. P. 47.2(b).

Delivered and filed
14th day of December, 2017.




                                             4